DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/329,860 of CHEN for “VEHICLE WARNING METHOD AND RELATED APPARATUS” filed on May 25, 2021, which Preliminarily Amended on June 04, 2021 has been examined.
	
Claims 1-20 are pending.

Drawings
Drawings Figures 1-12 submitted on May 25, 2021 comply with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 02, 2019 is being considered by the examiner. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.



Claim(s) 1, 4 9-10, 11, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of NICKOLAOU et al. (U.S. Publication No. 2012/0065858 A1) hereinafter “Nickolaou” in view of the Prior Art of BAI et al. (U.S. Publication No. 2018/0096605 A1) hereinafter “Bai”.
As to claim 11, Nickolaou discloses a vehicle-mounted device (the safety systems 100, 200, 300, shown in Figures 1-2 and described in Abstract, Paragraphs 0006, 0011-0022 and 0032-0044), comprising: a memory (controller 102 is configured to store [i.e. a memory], shown in Figure 2 and described in Paragraph 0021) configured to store a program (described in Paragraph 0021); and a processor (controller 102 [i.e. a processor], shown in Figure 2 and described in Paragraph 0021) configured to execute the program, when the program is executed by the processor (described in Paragraph 0021), the processor causes the vehicle-mounted device  (described in Paragraph 0022) to: receive, by a vehicle-to-everything (V2X) device , a V2X message corresponding to a first vehicle (For example, it may be desirable to employ a wireless data communication scheme having a range of about 1000 yards or less for purposes of the V2X communication described herein. In other embodiments, a cellular or satellite communication system may be utilized to wirelessly convey the data. Accordingly, the messages from the first safety system 100 may be formatted, arranged, and/or packaged as needed for transmission in a manner that is compatible with the particular wireless data communication technique and protocol., described in Paragraphs 0028-0030); determine, by the V2X device based on the V2X message (described in Paragraphs 0014-0017), whether the first vehicle is in the warning area, and output, by the V2X device (described in Paragraphs 0028 and 0030), a warning area (described in Paragraph 0024); and warning information corresponding to the first vehicle to the second vehicle (described in Paragraphs 0013, 0020 and 0031).
Nickolaou does not expressly disclose determine, based on vehicle information of a second vehicle and the vehicle information comprises at least position information of the second vehicle and a vehicle size of the second vehicle, a warning area.
Bai discloses determine, based on vehicle information of a second vehicle and a vehicle information comprises at least position information of the second vehicle and a vehicle size of the second vehicle (described in Paragraphs 0053-0058).
Thus, given the device of Nickolaou and having the teaching of Bai, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate teaching of providing a warning based on message received by V2X  regarding the position and size of the vehicle disclosed by Bai into the device of Bontemps, in order to have a vehicle-mounted device, comprising: a memory configured to store a program; and a processor configured to execute the program, when the program is executed by the processor, the processor causes the vehicle-mounted device to: receive, by a vehicle-to-everything (V2X) device, a V2X message corresponding to a first vehicle; determine, based on vehicle information of a second vehicle and the vehicle information comprises at least position information of the second vehicle and a vehicle size of the second vehicle, a warning area; determine, by the V2X device based on the V2X message, whether the first vehicle is in the warning area, and output, by the V2X device, warning information corresponding to the first vehicle to the second vehicle, for the obvious advantages of providing increased system flexibility that enhances road and of end users safety.
As to claim 14, the combination of Nickolaou and Bai as set forth above in claim 11, further having Nickolaou’s disclosure that discloses a safety systems 100, 200, 300 cooperate to improve the safety of the occupants of the vehicles 101, 201 and the cyclist of the bicycle 301. For example, the safety system 100 of the first vehicle 101 may broadcast a warning message to be received by the respective safety systems 200, 300 of the second vehicle 201 and the bicycle 301 indicating a current or imminent ingress or egress by an occupant of the first vehicle 101, i.e., that one of the doors 103, 105 is currently being opened or will be opened. The warning message may include the location of the first vehicle 101, and optionally, the nature of the ingress or egress, such as which door 103, 105 is being opened. Other information that may be included in the message includes the number of occupants, types of occupants (e.g., children or disabled occupants), vehicle offset from curb, and/or door length. In a further embodiment, the status of wireless communications associated with an occupant may be included in the warning message. For example, such a warning message may indicate that the occupant is preoccupied with a telephone call or text message. In general, the information included in the warning message may be used to evaluate the level of threat or to filter an alert by any of the systems 100, 200, 300 [described in Paragraphs 0016-0017, 0035-0037] and warning message transmitted by the first safety system 100 may be received by the second safety system 200 of the second vehicle 201 via the receiver 212. The controller 202 evaluates the position and trajectory of the second vehicle 201 via the positioning unit 204 and compares the trajectory to the location of the first vehicle 101 provided in the warning message. If there is a potential for impact between the doors 103, 105 and the second vehicle 201, the controller 202 initiates a warning signal to the driver of the second vehicle 201 via the warning unit 216. At that time, the driver of the second vehicle 201 may take action to avoid the first vehicle 101, such as by slowing down or swerving away from the first vehicle 101. If the controller 202 determines that the second vehicle 201 will not impact the first vehicle 101, the second safety system 200 will effectively ignore the warning message from the first vehicle 101 by not warning the driver or initiating additional action. This evaluation may be supplemented by factors such as the road conditions, speed, or lane width, [described in Paragraph 0042]), it would have been obvious to one with ordinary skill in this art at the time of effective filing date of the claimed invention to further modify the combination of Nickolaou and Bai by incorporating the teaching stated above such that the combination of Nickolaou and Bai further provides wherein the warning area comprises a forward collision warning area, the vehicle size comprises a vehicle width, and the vehicle information further comprises a vehicle speed; and the forward collision warning area is located in front of the second vehicle, a width of the forward collision warning area is positively correlated with the vehicle width, and a length of the forward collision warning area is positively correlated with the vehicle speed, for the obvious motivational reasons as stated above in claim 11.
As to claim 19, the combination of Nickolaou and Bai as set forth above in claim 11, further having Nickolaou’s disclosure that discloses (a warning message transmitted by the first safety system 100 may be received by the second safety system 200 of the second vehicle 201 via the receiver 212. The controller 202 evaluates the position and trajectory of the second vehicle 201 via the positioning unit 204 and compares the trajectory to the location of the first vehicle 101 provided in the warning message. If there is a potential for impact between the doors 103, 105 and the second vehicle 201, the controller 202 initiates a warning signal to the driver of the second vehicle 201 via the warning unit 216. At that time, the driver of the second vehicle 201 may take action to avoid the first vehicle 101, such as by slowing down or swerving away from the first vehicle 101. If the controller 202 determines that the second vehicle 201 will not impact the first vehicle 101, the second safety system 200 will effectively ignore the warning message from the first vehicle 101 by not warning the driver or initiating additional action. This evaluation may be supplemented by factors such as the road conditions, speed, or lane width, [described in Paragraph 0042]), and further having Bai’s disclosure that discloses BSM consists of two parts (Table 1). BSM Part 1 contains core data elements, including vehicle position, heading, speed, acceleration, steering wheel angle, and vehicle size and is transmitted at an adjustable rate of about 10 times per second. BSM Part 2 contains a variable set of data elements drawn from an extensive list of optional elements. They are selected based on event triggers (e.g., ABS activated) and are added to Part 1 and sent as part of the BSM message, but are transmitted less frequently in order to conserve bandwidth. The BSM message includes only current snapshots (with the exception of path data which is itself limited to a few second's worth of past history data). As will be discussed in further detail herein, it is understood that any other type of V2X messages can be implemented, and that V2X messages can describe any collection or packet of information and/or data that can be transmitted between V2X communication devices. Further, these messages be in different formats and include information and/or data other than as shown in Table 1, [described in Paragraph 0055], See also Paragraphs 0053-0054 and 0056-0058), it would have been obvious to one with ordinary skill in this art at the time of effective filing date of the claimed invention to further modify the combination of Nickolaou and Bai by incorporating the teaching stated above such that the combination of Nickolaou and Bai further provides wherein prior to the determination, by the V2X device based on the V2X message, whether the first vehicle is in the warning area: determine, by the V2X 
As to claim 1, the claim recites a method that parallels the device of claim 11. Therefore, the analysis discussed above with respect to claim 11 also applies to claim 1. Accordingly, claim 11 is rejected by the combination of Nickolaou and Bai under the same rationale as set forth above with respect to claim 11.
 As to claim 4, the claim recites a method that parallels the device of claim 14. Therefore, the analysis discussed above with respect to claim 14 also applies to claim 4. Accordingly, claim 14 is rejected by the combination of Nickolaou and Bai under the same rationale as set forth above with respect to claim 14.
As to claim 9, the combination of Nickolaou and Bai as set forth above in claim 11, further having Nickolaou’s disclosure that discloses (the position unit 104 may include a global positioning system (GPS) and/or one or more inertial measurement units (IMUs) for determining the current coordinates of first vehicle 101 based on received GPS signals and/or dead reckoning techniques. The position unit 104 may also be configured to determine the position of the first vehicle 101 relative to the surrounding environment, [described in Paragraph 0022], See also Paragraph 0034), it would have been obvious to one with ordinary skill in this art at the time of effective filing date of the claimed invention to further modify the combination of Nickolaou and Bai by incorporating the teaching stated above such that the combination of Nickolaou and Bai further provides wherein the position information comprises: a GPS measurement 
As to claim 10, the claim recites a method that parallels the device of claim 19. Therefore, the analysis discussed above with respect to claim 19 also applies to claim 10. Accordingly, claim 10 is rejected by the combination of Nickolaou and Bai under the same rationale as set forth above with respect to claim 19.
As to claim 20, the claim recites a server for a vehicle that parallels the device of claim 11. Therefore, the analysis discussed above with respect to claim 11 also applies to claim 20. Accordingly, claim 20 is rejected by the combination of Nickolaou and Bai under the same rationale as set forth above with respect to claim 11.

Allowable Subject Matter
Claims 2-3, 5-8, 12-13, and 15-18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.
The following is an examiner’s statement of reasons for allowance:

As to claim 2, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 2, comprising among limitations: positively correlating a width of the left blind spot warning area with the vehicle width, the right blind spot warning area being behind a right rear view mirror of the second vehicle; positively correlating a length of the right blind spot warning area with the vehicle length; and 
As to claim 5, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 5, comprising limitations: the determining, by the V2X device based on the V2X message, whether the first vehicle is in the warning area comprises: determining, by the V2X device, a current spatial position of the first vehicle based on the position information of the first vehicle, and responsive to the current spatial position of the first vehicle being in the forward collision warning area, determining, by the V2X device, that the first vehicle is in the forward collision warning area; and indicating, based on the warning information, the first vehicle is in the forward collision warning area, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s). 
As to claim 6, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited claim 6, comprising limitations: the emergency electronic brake light area is located in front of the second vehicle, a width of the emergency electronic brake light area is equal to the width of the forward collision warning area, a length of the emergency electronic brake light area is positively correlated with the length of the forward collision warning area, and the emergency electronic brake light area comprises the forward collision warning area, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s). 
As to claim 7, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 7, comprising limitations: the vehicle size comprises a vehicle width and a vehicle length; the left do-not-pass warning area is located in left front of a left side of a head of the second vehicle, a length of a left do-not-pass area is positively correlated with the vehicle length, a width of the left do-not-pass area is positively correlated with the vehicle width, and the length of the left do-not-pass area is greater than the width of the left do-not-pass area; and the right do-not-pass warning area is located in right front of a right side of the head of the second vehicle, a length of a right do-not-pass area is positively correlated with the vehicle length, a width of the right do-not-pass area is positively correlated with the vehicle width, and the length of the right do-not-pass area is greater than the width of the right do-not-pass area, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 8, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited claim 8, comprising limitations: the vehicle size comprises a vehicle width and a vehicle length; the left intersection movement assist area is located in left front of a left side of a head of the second vehicle, a length of the left intersection movement assist area is positively correlated with the vehicle length, and a width of the left intersection movement assist area is positively correlated with the vehicle width; and a right assist area is located in right front of a right side of the head of the second vehicle, a length of the right intersection movement assist area is positively correlated with the vehicle length, and a width of the right intersection movement assist area is positively correlated with the vehicle width, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 12, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 2, comprising among limitations: positively correlate a length of the left blind spot warning area with the vehicle length; positively correlate a width of the left blind spot warning area with the vehicle width, the right blind spot warning area is located behind a right rear view mirror of the second vehicle; positively correlate a length of the right blind spot warning area with the vehicle length, and positively correlate a width of the right blind spot warning area with the vehicle width; and responsive to the driver seat position being on a right side in the second vehicle, the right blind spot warning area is located behind a right B-pillar of the second vehicle, positively correlate the length of the right blind spot warning area with the vehicle length; positively correlate the width of the right blind spot warning area with the vehicle width, the left blind spot warning area is located behind a left rear view mirror of the second 
As to claim 15, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 15, comprising limitations: the determination, by the V2X device based on the V2X message, whether the first vehicle is in the warning area comprises: determine, by the V2X device, a current spatial position of the first vehicle based on the position information of the first vehicle, and responsive to the current spatial position of the first vehicle being in the forward collision warning area, determine, by the V2X device, that the first vehicle is in the forward collision warning area; and indicate, based on the warning information, the first vehicle is in the forward collision warning area, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s). 
As to claim 16, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 16, comprising limitations: the emergency electronic brake light area is located in front of the second vehicle, a width of the emergency electronic brake light area is equal to the width of the forward collision warning area, a length of the emergency electronic brake light area is positively correlated with the length of the forward collision warning area, and the emergency electronic brake light area comprises 
As to claim 17, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 17, comprising limitations: the vehicle size comprises a vehicle width and a vehicle length; the left do-not-pass warning area is located in left front of a left side of a head of the second vehicle, a length of a left do-not-pass area is positively correlated with the vehicle length, a width of the left do-not-pass area is positively correlated with the vehicle width, and the length of the left do-not-pass area is greater than the width of the left do-not-pass area; and the right do-not-pass warning area is located in right front of a right side of the head of the second vehicle, a length of a right do-not-pass area is positively correlated with the vehicle length, a width of the right do-not-pass area is positively correlated with the vehicle width, and the length of the right do-not-pass area is greater than the width of the right do-not-pass area, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 18, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 18, comprising limitations: the vehicle size comprises a vehicle width and a vehicle length; the left intersection movement assist area is located in left front of a left side of a head of the second vehicle, a length of the left intersection movement assist area is positively correlated with the vehicle length, and a width of the left intersection movement assist area is positively correlated with the vehicle width; and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

The prior art of Medenica et al. (U.S. Publication No. 2017/0028911 A1), discloses a device for alerting a driver, comprising; at least one processor; at least one speaker; and a memory operatively coupled to the processor, the memory storing program instructions that when executed by the processor, causes the processor to: detect an awareness level of the driver; actuate at least one air thrust created by the at least one speaker in the direction of the driver when the awareness level of the driver is below a threshold.

The prior art of Choi et al. (U.S. Publication No. 2017/0253181 A1), discloses a vehicle control device mounted on a vehicle, and a method for controlling the vehicle. The vehicle control device includes a communication module configured to receive driving information regarding the vehicle, a display module configured to output visual information on a display region formed on a windshield of the vehicle, and a controller 

The prior art of Kim et al. (U.S. Publication No. 2017/0018187 A1), discloses a pre-5th-generation (5G) or 5G communication system to be provided for supporting higher data rates beyond 4th-generation (4G) communication system such as a long term evolution (LTE). A method for providing a service in a first device in a vehicle to everything ( V2X) communication system is provided. The method includes transmitting a first message related to the service; receiving, from a second device, a second message notifying that the second device enters a zone related to the service; and transmitting, to the second device, a third message indicating that the first device confirms that the second device enters the zone. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						January 15, 2022           Primary Examiner, Art Unit 2685